 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Bridge,Structural & Or-namental Iron Workers,Local Union No. 70 andJohn,L. Bruce,'its Agent and Padgett Welding Incor-porated.Case 9-CB-2307September21, 1973DECISION AND ORDERBY CHAIRMANMILLERAND MEMBERS FANNINGAND PENELLOOn April 20, 1973, Administrative Law Judge Eu-gene E. Dixon issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that InternationalAssociation of Bridge,.Structural & Ornamental Iron Workers, Local UnionNo. 70, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder.DECISION`STATEMENT OF THE CASEEUGENE E. DIXON, Administrative Law Judge: This pro-ceeding brought under Section 10(b) of the National LaborRelations Act, as amended (61 Stat. 136), herein called theAct, was heard at Louisville, Kentucky, on February 27,1973. The complaint dated January 12, 1973,was based oncharges filed November 20, 1972, and duly served on No-vember 27, 1972, by Padgett Welding, Incorporated, andwas issued by the Regional Director for Region 9,(Cincin-nati, Ohio) on behalf of the General Counsel of the NationalLabor Relations Board, herein called the General Counseland the Board.The complaint alleged that International Association ofBridge,Structural& Ornamental Iron Workers, LocalUnion No. 70, and John L. Bruce, itsagent,had engagedin and was engaging in violation of Section 8(h)(1)(B) of theAct by fining the Charging Party's employee, Bill Mugler,because he performed work for the Charging Party in viola-tion of the Union's constitution and bylaws. The Respon-dent Union in a duly filed answer denied thecommissionof any unfair labor practices.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGSAND CONCLUSIONSiThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's,resohitions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products,Inc,91 NLRB 544,enfd.188 F.2d362 (C.A.3, 1951).We have carefully examined the recordand find no basis for reversing his findings.2We agree with the Administrative Law Judge that Respondent violatedSec. 8(bxl)(B) in fining Mugler. As indicated by Respondent's letter toMugler informinghim of the charges against him,the fine was imposed partlybecause Mugler supervised and worked with men other than members ofRespondent on work claimed under Respondent's jurisdiction.It is thus clearthat the underlying dispute, at least in part, was between Respondent and theEmployer and could not serve as grounds for fining MuglerLocal Union No.11 of the WoodWire, and Metal Lathers InternationalUnion, AFL-.CIO(Wilton and Denton, Inc.);202 NLRB No 56.See alsoSheet Metal Workers'International Association,Local UnionNo. 361(Langston& Co., Inc.),195NLRB 355.In finding a violation of Sec. 8(b)(IXB) Member Fanning relies solely onthe evidence that Mugler was fined in the performance of his supervisoryduties. See his dissenting opinion inInternational Brotherhood of ElectricalWorkers, AFL-CIO, and Local 134, International Brotherhood of ElectricalWorkers, AFL-CIO (Illinois Bell TelephoneCompany),192 NLRB 85, affd.83 LRRM.2582 (C.A.D.C.,1973), reversing Board majority.Respondent contends in its exceptions that the Board should defer thismatter to arbitration.Since the issues relating to the arbitrability ofRespondent's fining Mugler were not litigated at the hearing, ChairmanMiller and Member Penello find insufficient basis in the record for conclud-ing that deferral is warranted.MacDonald Engineering Co,202 NLRB No.113.Member Fanning would not, in any event,defer to arbitration in thiscase.ITHE EMPLOYER'S BUSINESSAt all times material Padgett Welding, Incorporated, hasbeen an Indiana corporation with its main office located inNew Albany, Indiana, from which it operates in the build-ing construction industry throughout the United States.During the 12 months preceding issuance of the complaint,which is a representative period, the Employer performedservices valued in excess of $50,000 for customers locatedoutside the State of Indiana. During the same period of timethe Employer had a direct inflow of goods and materials ininterstate commerce valued in excess of $50,000 which itpurchased and caused to be shipped to it in Indiana directlyfrom points outside the State of Indiana. At all times materi-al the Employer has been an employer as defined in Section2(2) of the Act, engaged in commerce and in -operationsaffecting commerce as defined in Section 2(6) and (7) of theAct.IITHE LABOR ORGANIZATIONAt all times material the International Association ofBridge, Structural& Ornamental Iron Workers, LocalUnion No. 70, is and has been a labor organization as IRON WORKERS,LOCAL 70defined in Section 2(5) of the Act and John L.Bruce hasbeen its agent within the meaning of Section2(13) of theAct.IIITHE UNFAIR LABOR PRACTICESThe evidence is not in dispute and shows the following:1.BillMugler at all times material has been a member ofthe Union and also a foreman for Respondent and a super-visor within the meaning of Section 2(11) of the Act.2.On August 5, 1972 (a weekend), Mugler, at the direc-tion and order of his employer (and brother-in-law) JamesR. Padgett, performed journeymen's work on a job withanother employee union member (also a foreman) withoutnotifying the Union's steward. At that time Mugler wasreprimanded and warned of union disciplinary action byJohn L. Bruce, the Union's business representative, if theoffense was repeated.3.On Saturday, November 4, 1972,Mugler took a crewof three members of the Operating Engineers Local UnionNo. 181 and proceeded to direct them in work claimedunder the iron worker's jurisdiction. As on August 5, nosteward was informed by Mitgler of this work.'4.On November 10, 1972, Mugler was notified by theUnion of charges being filed and processed against him forthe foregoing conduct.In this notice Mugler was given achoice under the Union's constitution of being tried by theunion executive board or a jury of 12 members.5.Mugler ignored the Union's notice and on December20, 1972, he was informed by letter that he had been triedand found guilty of the charges against him and fined$1,000.6.Mugler appealed the fine to the general secretary ofthe International. This appeal was pending at the time of thehearing herein and no payment of it had been made as ofthat time.ConclusionsI find thatMugler, as a supervisor,was a "representative"of hisemployer for the purposes of "adjustment of griev-ances" withinthe meaning of Section8(b)(1)(B) of the Act.I also findthat the underlying dispute hereis between theUnion and Mugler's employer. As such the Union is pre-cluded from taking disciplinaryaction against Mugler un-der Section8(b)(1)(B).Local 423, Laborers'InternationalUnion of North America, AFL-CIO (Mansfield Flooring Co.,Inc., d1b1a Columbus Cement Floors),195 NLRB 241;LocalUnion No. 11 of the Wood, Wire and Metal LathersInterna-tionalUnion AFL-CIO (Wilton andDenton,Inc.),202NLRB No. 56;Local Union No. 2150,International Brother-hood of ElectricalWorkers, AFL-CIO (Wisconsin ElectricPower Co.),192 NLRB 77. It follows and I find thatRespon-dent hasviolated the Act as alleged.1No report was made to the Union by Mugler's employer of the hoursworked on August 5 and November 4 and no corresponding payments madeto the various union benefit funds as required by the collective-bargamingagreement.IV. EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCE117The activities of the Union set forth in section III, above,occurring in connection with the operations of the Compa-ny described in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow'ofcommerce.CONCLUSIONS OF LAW1. International Association of Bridge, Structural andOrnamental IronWorkers, Local Union No. 70,is a labororganization within the meaning of Section 2(5) of the Actand John L. Bruce is and at all times material has been itsagent within the meaning of Section 2(13) of the Act.2.Padgett Welding, Incorporated, is an employer withinthemeaning of Section 2(2) of the Act engaged incommerce within the meaning of Section 2(6) and busi-ness activities affecting commercewithin themeaning ofSection 2(7) of the Act.3.At all times material Bill Mugler has been a supervisorof the Charging Party within the meaning of Section 2(11)of the Act and is a representative of the Charging Party forthe purposes of collective bargaining and the adjustment ofgrievances within the meaning of Section 8(b)(1)(B) of theAct.4.By charging, trying, and fining Bill Mugler because heperformed work at the Charging Party's direction withoutnotifying a union steward and because he performed workwith other than iron workers on work claimed by the IronWorkers Union, Respondent Union has committed and iscommitting unfair labor practices within the meaning ofSection 8(b)(1)(B) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend and order that it ceaseand desist therefrom and that it take certain affirmativeaction as specified below, which is necessary to remedy andremove the effects of the unfair labor practices and to effec-tuate the policies of the Act.I shall recommend an order that Respondent Union re-voke and rescind its action of charging, trying, and finingBillMugler in the amount of $1,000, that it expunge fromits records all of the foregoing actions and that it give writ-ten notice of such action to Bill Mugler. I shall also recom-mend an order that Respondent not only post a notice tomembers attached as an Appendix hereto but that it provideadditional copies of the same for posting by the ChargingParty, it being willing.Upon the foregoing findings of fact, conclusions of lawand the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER2APPENDIXInternational Association of Bridge, Structural & Orna-mental Iron Workers, Local Union No. 70, its officers, rep-resentatives,and John L.Bruce,its agent, shall:1.Cease and desist from in any manner restraining andcoercing Padgett Welding, Incorporated, in the selection ofrepresentatives chosen by it for the purposes'of collectivebargaining or the adjustment of grievances.2.Take the following affirmative action:(a)Expunge all records or other evidence in their files ofRespondent Union's proceedings in which Bill Mugler wascharged, tried, and fined by Respondent Union.(b)Give written notice of the foregoing action to BillMugler.(c)Post at its offices and meeting place copies of theattached notice marked "Appendix." 3 Copies of said'no-tice, on forms provided by the Regional Director for Region9, after being duly signed by Respondent's representativeand John L.Bruce, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by Respondent to ensure that saidnotices are not altered, defaced; or covered by any othermaterial.NOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT in any manner restrain or coerce PadgettWelding, Incorporated, in the selection of representa-tives chosen by it for the purposes of collective bargain-ing or the adjustment of grievances.WE WILL expunge all records or other evidence in ourfilesof the proceedings in which Bill Mugler was fined$1,000.WE WILL restore Bill Mugler to his former member-ship status with all rights and benefits as though he hadnot been fined and give written notice of such actiontoMugler.INTERNATIONAL ASSOCIATION OFBRIDGE,STRUCTURAL & ORNA-MENTAL IRON WORKERS, LOCALUNION No. 70(Labor Organization)(d)Forward signed copies of said notice to the RegionalDated'-ByDirector for posting by Padgett Welding, Incorporated, itbeing willing, at all locations where notices to employees arecustomarily posted.(e)Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adoptedby theBoard and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.3 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof theNational LaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board"Dated(Representative)(Title)(Agent)JohnL. BruceThis is an official notice and must not be defaced byanyone.This notice must remain posted for` 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Office Building, Room2407, 550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.